UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21327 Dreyfus Manager Funds II (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 5/31/10 1 FORM N-CSR Item 1. Reports to Stockholders. 2 Dreyfus Balanced Opportunity Fund SEMIANNUAL REPORT May 31, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 25 Statement of Assets and Liabilities 27 Statement of Operations 28 Statement of Changes in Net Assets 32 Financial Highlights 38 Notes to Financial Statements 50 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Balanced Opportunity Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Balanced Opportunity Fund, covering the six-month period from December 1, 2009, through May 31, 2010. Psychology historically has played an important role in how investorsespecially individual investorsperceive the financial markets and make asset allocation decisions. Unlike the purely rational investor who, in an ideal world, would seek investments that potentially can deliver the best risk/return characteristics, the everyday investor typically has been influenced by emotions. Currently, investors emotions appear to be deeply divided, with a large number still seeking low risk investments (such as cash instruments), and others favoring higher risk investments (such as smaller-cap and emerging market stocks). Meanwhile, investment classes in the middle of the risk spectrum seemingly have been largely avoided. It is important to note that investor sentiment often lags the economic cycle.Thats why we continue to stress the importance of a long-term, well balanced asset allocation strategy that can help cushion the volatility produced by the emotional swings of the financial markets. If you have not revisited your investment portfolio recently, we urge you to speak with your financial advisor about taking advantage of long-term market fundamentals rather than remaining susceptible to the effects of emotional reactions to short-term developments. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation June 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2009, through May 31, 2010, as provided by Keith Stransky, Brian Ferguson, Sean Fitzgibbon, David Bowser and Peter Vaream, Portfolio Managers Fund and Market Performance Overview For the six-month period ended May 31, 2010, Dreyfus Balanced Opportunity Funds Class A shares produced a total return of 1.78%, Class B shares returned 1.40%, Class C shares returned 1.33%, Class I shares returned 1.90%, Class J shares returned 1.77% and Class Z shares returned 1.74%. 1 In comparison, the funds benchmark, a blended index composed of 60% Standard & Poors 500 Composite Stock Price Index (S&P 500 Index) and 40% Barclays Capital U.S. Aggregate Bond Index,produced a 1.08% total return for the same period. 2 Separately,the S&P 500 Index and the Barclays Capital U.S.Aggregate Index produced total returns of 0.41% and 2.09%, respectively, for the same period. Stocks and bonds encountered heightened volatility during the reporting period,as market rallies sputtered when investors grew concerned regarding a number of threats to global economic growth.The fund produced higher returns than its benchmark,mainly due an emphasis on equity and fixed-income securities expected to benefit from the economic rebound. The Funds Investment Approach The fund seeks high total return, including capital appreciation and current income, through a diversified mix of stocks and fixed-income securities.When allocating assets, we assess the relative return and risk of each asset class, general economic conditions, anticipated future changes in interest rates and the general outlook for stocks. Among stocks, we strive to create a broadly diversified portfolio that includes a blend of growth and value stocks. Using quantitative and fundamental research, we look for companies with leading market positions, competitive or technological advantages, high returns on equity and assets, good growth prospects, attractive valuations and strong management teams. The fund normally invests between 25% and 50% of its assets in fixed-income securities that, at the time of purchase, are rated investment grade or the non-rated equivalent as determined by Dreyfus.We may invest up to 5% of the fixed-income portfolio in securities rated below investment grade and up to 10% in bonds from foreign issuers. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Global Economic Concerns Intensified The reporting period began in the midst of an economic recovery and market rally as improved manufacturing activity and an apparent bottoming of residential housing prices helped boost confidence among businesses, consumers and investors. However, in early 2010, several developments appeared to threaten the economic rebound. First, Europe was roiled by a sovereign debt crisis when Greece and other peripheral members of the European Union found themselves struggling to finance heavy debt burdens. Meanwhile, robust economic growth in China, one of the primary engines of the global economic recovery, seemed to spark inflationary pressures, and investors grew worried that remedial measures might dampen the regions growth. Finally, a stubbornly high unemployment rate and ongoing troubles in domestic housing markets produced economic headwinds in the United States. Consequently, stocks and higher-yielding bonds gave back some of their previous gains, ending the reporting period only slightly higher than where they began. Positioned for a Mild Recovery Since the rally began in early 2009 through late April 2010, the equity advisors have fully participated;corporate bonds also performed well.The recent correction has hurt both segments of the fund.However,the funds virtual void in international holdings has been a major benefit since overseas markets have significantly lagged.We currently expect to keep equity exposure above the benchmark in an effort to take advantage of any potential rebound in the stock market; we believe bonds may experience a further correction so we currently expect to be underweighted.At the end of the reporting period, the funds asset allocation was 68% equity and 32% fixed income. The funds equity portfolio began the reporting period with an emphasis on market sectors and individual companies that appeared poised to thrive in an economic rebound. Indeed, some of the equity portfolios better performers were found in industry groups that tend to be relatively sensitive to economic changes. The energy sector proved particularly beneficial to results, as we favored growth-oriented exploration-and-production companies such as EOG Resources and Newfield Exploration over traditionally defensive integrated energy companies, particularly ExxonMobil. In the consumer discretionary sector, improved consumer sentiment benefited sales of housing-related retailer Home Depot, apparel seller Limited Brands and media company Time Warner Cable.Although the consumer staples sector is considered a relatively defensive sector, strong stock selections such as Coca-Cola 4 Enterprises and CVS Caremark bolstered relative performance.Our stock selection strategies proved less successful in the information technology and financials sectors. In the fixed-income portfolio, the fund continued to benefit from a bias toward higher-yielding markets sectorsincluding investment-grade corporate bonds, commercial mortgage-backed securities and high-quality asset-backed securitiesthat fared well in the recovering economy. The bond portfolio also was aided by our interest-rate strategies, including a relatively long average duration, as short-term rates remained near historical lows and longer-term rates generally trended flat to lower. Weathering Bouts of Volatility As market volatility intensified, we adopted a somewhat less optimistic investment posture with regard to stocks. This shift has included a more intent focus on valuations and potential risk in order to cushion the effects of wide short-term market swings on the overall portfolio. We have maintained modestly overweighted positions in the more economically sensitive sectors of the bond market, where we believe short-term interest rates are likely to remain low and investors may continue to reach for higher yields among corporate , mortgage- and asset-backed securities. June 15, 2010 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures for Classes A, B, C and I shares provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through April 1, 2011, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, Classes A, B, C and I returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance.The Barclays Capital U.S.Aggregate Bond Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1-10 years. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Balanced Opportunity Fund from December 1, 2009 to May 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2010 Expenses paid Ending value per $1,000  (after expenses) Class A $5.73 $1,017.80 Class B $9.44 $1,014.00 Class C $9.49 $1,013.30 Class J $5.28 $1,017.70 Class I $4.43 $1,019.00 Class Z $5.78 $1,017.40  Expenses are equal to the funds annualized expense ratio of 1.14% for Class A, 1.88% for Class B, 1.89% for Class C, 1.05% for Class J, .88% for Class I and 1.15% for Class Z, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2010 Expenses paid Ending value per $1,000  (after expenses) Class A $5.74 $1,019.25 Class B $9.45 $1,015.56 Class C $9.50 $1,015.51 Class J $5.29 $1,019.70 Class I $4.43 $1,020.54 Class Z $5.79 $1,019.20  Expenses are equal to the funds annualized expense ratio of 1.14% for Class A, 1.88% for Class B, 1.89% for Class C, 1.05% for Class J, .88% for Class I and 1.15% for Class Z, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS May 31, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes31.2% Rate (%) Date Amount ($) Value ($) AssetBacked Certificates.1% Citicorp Residential Mortgage Securities, Ser. 2006-1, Cl. A3 5.71 7/25/36 226,624 a 227,614 Morgan Stanley Capital, Ser. 2005-WMC4, Cl. M2 0.78 4/25/35 56,109 a 55,287 Securitized Asset Backed Receivables, Ser. 2005-FR2, Cl. M1 0.78 3/25/35 38,907 a 38,637 Asset-Backed Ctfs./ Auto Receivables.8% Ally Auto Receivables Trust, Ser. 2010-1, Cl. B 3.29 3/15/15 315,000 b 316,701 Americredit Automobile Receivables Trust, Ser. 2010-1, Cl. B 3.72 11/17/14 480,000 484,624 Americredit Automobile Receivables Trust, Ser. 2010-1, Cl. C 5.19 8/17/15 90,000 93,155 Americredit Prime Automobile Receivables, Ser. 2007-1, Cl. B 5.35 9/9/13 210,000 216,144 Carmax Auto Owner Trust, Ser. 2010-1, Cl. B 3.75 12/15/15 75,000 75,740 Ford Credit Auto Owner Trust, Ser. 2010-A, Cl. C 3.22 3/15/16 310,000 313,367 Ford Credit Auto Owner Trust, Ser. 2006-C, Cl. C 5.47 9/15/12 100,000 104,346 Franklin Auto Trust, Ser. 2008-A, Cl. B 6.10 5/20/16 235,000 b 243,110 Santander Drive Auto Receivables Trust, Ser. 2010-1, Cl. A3 1.84 11/17/14 505,000 503,960 Asset-Backed Ctfs./ Home Equity Loans.3% Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 5.14 1/25/34 132,142 a 131,799 Bear Stearns Asset Backed Securities Trust, Ser. 2005-EC1, Cl. A2 0.59 11/25/35 93,337 a 89,419 Bear Stearns Asset Backed Securities Trust, Ser. 2005-HE7, Cl. M1 0.86 7/25/35 273,990 a 261,722 Citigroup Mortgage Loan Trust, Ser. 2005-HE1, Cl. M1 0.77 5/25/35 64,555 a 63,678 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./ Home Equity Loans (continued) Home Equity Asset Trust, Ser. 2005-2, Cl. M1 0.79 7/25/35 72,564 a 71,694 Mastr Asset Backed Securities Trust, Ser. 2006-AM1, Cl. A2 0.47 1/25/36 9,046 a 8,674 Residential Asset Securities, Ser. 2005-EMX4, Cl. A2 0.60 11/25/35 239,979 a 233,041 Asset-Backed Ctfs./ Manufactured Housing.0% Green Tree Financial, Ser. 1994-7, Cl. M1 9.25 3/15/20 11,544 Commercial Mortgage Pass-Through Ctfs.3.2% Banc of America Commercial Mortgage, Ser. 2003-1, Cl. A1 3.88 9/11/36 305,554 309,452 Banc of America Commercial Mortgage, Ser. 2004-6, Cl. A5 4.81 12/10/42 470,000 488,138 Bear Stearns Commercial Mortgage Securities, Ser. 2003-T12, Cl. A3 4.24 8/13/39 409,074 a 419,521 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 335,000 a 340,354 Bear Stearns Commercial Mortgage Securities, Ser. 2006-T22, Cl. A4 5.63 4/12/38 275,000 a 288,483 Bear Stearns Commercial Mortgage Securities, Ser. 2007-PW17, Cl. AAB 5.70 6/11/50 275,000 286,397 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T28, Cl. A4 5.74 9/11/42 250,000 a 256,799 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. AAB 5.88 9/11/38 100,000 a 107,344 Crown Castle Towers, Ser. 2006-1A, Cl. AFX 5.24 11/15/36 1,050,000 b 1,093,740 Crown Castle Towers, Ser. 2006-1A, Cl. B 5.36 11/15/36 250,000 b 259,751 Crown Castle Towers, Ser. 2006-1A, Cl. C 5.47 11/15/36 705,000 b 732,068 Crown Castle Towers, Ser. 2006-1A, Cl. D 5.77 11/15/36 875,000 b 908,628 CS First Boston Mortgage Securities, Ser. 2005-C4, Cl. A2 5.02 8/15/38 46,370 46,456 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) CS First Boston Mortgage Securities, Ser. 2005-C5, Cl. A4 5.10 8/15/38 660,000 a 680,714 First Union National Bank Commercial Mortgage, Ser. 2001-C2, Cl. A2 6.66 1/12/43 160,238 163,885 GE Capital Commercial Mortgage, Ser. 2004-C2, Cl. A4 4.89 3/10/40 600,000 621,444 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. E 0.72 3/6/20 560,000 a,b 488,937 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. B 7.15 12/5/27 100,000 b 114,634 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. C 7.69 12/5/27 335,000 a,b 370,809 JPMorgan Chase Commercial Mortgage Securities, Ser. 2006-CB14, Cl. ASB 5.51 12/12/44 145,000 a 152,644 LB-UBS Commercial Mortgage Trust, Ser. 2004-C7, Cl. A2 3.99 10/15/29 55,678 55,682 Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A2 5.38 11/12/37 45,000 a 45,376 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2006-2, Cl. A4 6.10 6/12/46 25,000 a 26,109 Morgan Stanley Capital I, Ser. 2007-T27, Cl. A4 5.80 6/11/42 490,000 a 503,838 RBSCF Trust, Ser. 2010-MB1, Cl. B 4.63 4/15/24 375,000 a,b 380,716 RBSCF Trust, Ser. 2010-MB1, Cl. C 4.66 4/15/24 125,000 a,b 121,307 TIAA Seasoned Commercial Mortgage Trust, Ser. 2007-C4, Cl. A3 6.07 8/15/39 415,000 a 447,617 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 21,778 22,145 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Consumer Staples.5% Altria Group, Gtd. Notes 9.70 11/10/18 385,000 467,507 Anheuser-Busch InBev Worldwide, Gtd. Notes 8.20 1/15/39 145,000 b 190,188 Anheuser-Busch, Gtd. Notes 5.05 10/15/16 170,000 180,137 Diageo Capital, Gtd. Bonds 4.83 7/15/20 315,000 322,240 Kraft Foods, Sr. Unscd. Notes 6.00 2/11/13 105,000 115,954 Kraft Foods, Sr. Unscd. Notes 6.88 2/1/38 325,000 361,938 Diversified Financial Services2.6% American Express Credit, Sr. Unscd. Notes 5.13 8/25/14 195,000 208,834 American Express Credit, Sr. Unscd. Notes, Ser. C 7.30 8/20/13 230,000 258,905 Ameriprise Financial, Sr. Unscd. Notes 5.30 3/15/20 75,000 77,203 Bank of America, Sr. Unscd. Notes 7.38 5/15/14 600,000 663,073 Barclays Bank, Sub. Notes 10.18 6/12/21 308,000 b 364,424 Capital One Bank USA, Sub. Notes 8.80 7/15/19 250,000 298,625 Capital One Financial, Sr. Unscd. Notes 6.75 9/15/17 185,000 208,085 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 330,000 340,157 Citigroup, Sr. Unscd. Notes 6.13 5/15/18 405,000 414,899 Citigroup, Unscd. Notes 8.50 5/22/19 200,000 234,717 Countrywide Home Loans, Gtd. Notes, Ser. L 4.00 3/22/11 40,000 40,734 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Diversified Financial Services (continued) Credit Suisse, Sub. Notes 5.40 1/14/20 245,000 239,969 ERAC USA Finance, Gtd. Notes 5.60 5/1/15 90,000 b 96,341 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 90,000 b 101,762 ERAC USA Finance, Gtd. Notes 7.00 10/15/37 685,000 b 758,374 General Electric Capital, Sr. Unscd. Notes 4.38 9/21/15 520,000 536,135 Harley-Davidson Funding, Gtd. Notes 5.75 12/15/14 475,000 b 491,011 Jefferies Group, Sr. Unscd. Debs. 6.25 1/15/36 595,000 513,514 Jefferies Group, Sr. Unscd. Notes 7.75 3/15/12 184,000 198,005 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 285,000 308,160 Lloyds TSB Bank, Bank Gtd. Notes 5.80 1/13/20 490,000 b 461,125 Morgan Stanley, Sr. Unscd. Notes 5.30 3/1/13 30,000 30,959 Morgan Stanley, Sr. Unscd. Notes 6.60 4/1/12 95,000 100,000 Pearson Dollar Finance Two, Gtd. Notes 6.25 5/6/18 395,000 b 441,248 UBS AG Stamford, Sr. Unscd. Notes 3.88 1/15/15 250,000 249,089 Wells Fargo & Co., Sr. Unscd. Notes 5.63 12/11/17 230,000 246,130 Foreign/Governmental.5% Province of Quebec Canada, Unscd. Notes 4.60 5/26/15 85,000 92,227 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 100,000 118,189 Republic of Peru, Sr. Unscd. Bonds 6.55 3/14/37 445,000 481,935 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental (continued) Russia Foreign Bond, Bonds 5.00 4/29/20 480,000 b,c 459,600 United Mexican States, Sr. Unscd. Notes 5.63 1/15/17 420,000 452,550 Health Care.1% Quest Diagnostic, Gtd. Notes 5.75 1/30/40 250,000 Industrial.4% Allied Waste North America, Gtd. Notes, Ser. B 7.13 5/15/16 80,000 86,004 Hutchison Whampoa International, Gtd. Notes 5.75 9/11/19 305,000 b 311,495 Hutchison Whampoa International, Gtd. Notes 7.63 4/9/19 100,000 b 115,078 Republic Services, Gtd. Notes 5.50 9/15/19 230,000 b 243,200 Waste Management, Sr. Unscd. Notes 7.00 7/15/28 45,000 51,138 Waste Management, Gtd. Notes 7.38 5/15/29 285,000 339,312 Insurance.6% ACE INA Holdings, Gtd. Notes 5.80 3/15/18 45,000 48,933 Allstate, Sr. Unscd. Debs. 6.75 5/15/18 220,000 249,344 Cincinnati Financial, Sr. Unscd. Notes 6.13 11/1/34 37,000 34,502 Cincinnati Financial, Sr. Unscd. Debs. 6.92 5/15/28 56,000 57,422 Lincoln National, Sr. Unscd. Notes 8.75 7/1/19 205,000 252,643 MetLife, Sr. Unscd. Notes 7.72 2/15/19 180,000 208,637 Principal Financial Group, Gtd. Notes 8.88 5/15/19 205,000 251,990 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Insurance (continued) Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 390,000 401,471 Prudential Financial, Sr. Unscd. Notes 6.63 12/1/37 60,000 63,059 Willis North America, Gtd. Notes 6.20 3/28/17 25,000 25,698 Willis North America, Gtd. Notes 7.00 9/29/19 245,000 256,487 Media & Telecommunications1.4% AT&T, Sr. Unscd. Notes 6.55 2/15/39 355,000 385,813 Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 5.55 2/1/14 455,000 503,398 Comcast, Gtd. Notes 6.30 11/15/17 80,000 89,145 Comcast, Gtd. Notes 6.50 11/15/35 135,000 143,434 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 355,000 b 389,707 Discovery Communications, Gtd. Notes 5.63 8/15/19 100,000 105,651 NBC Universal, Sr. Unscd. Notes 5.15 4/30/20 240,000 b 245,506 News America, Gtd. Notes 6.65 11/15/37 435,000 472,167 Reed Elsevier Capital, Gtd. Notes 8.63 1/15/19 240,000 301,722 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 410,000 426,796 Time Warner Cable, Gtd. Notes 5.85 5/1/17 335,000 364,536 Time Warner, Gtd. Notes 5.88 11/15/16 424,000 469,022 Verizon Communications, Sr. Unscd. Notes 5.85 9/15/35 120,000 118,940 Verizon Communications, Sr. Unscd. Notes 6.35 4/1/19 70,000 79,409 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Media & Telecommunications (continued) Verizon Communications, Sr. Unscd. Notes 7.35 4/1/39 165,000 196,720 Office And Business Equipment.1% Xerox, Sr. Unscd. Notes 5.50 5/15/12 75,000 80,019 Xerox, Sr. Unscd. Notes 5.65 5/15/13 105,000 113,208 Oil & Gas.6% EQT, Sr. Unscd. Notes 8.13 6/1/19 225,000 269,510 Husky Energy, Sr. Unscd. Notes 7.25 12/15/19 215,000 252,610 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 315,000 348,477 Marathon Oil, Sr. Unscd. Notes 7.50 2/15/19 76,000 88,648 Petro-Canada, Sr. Unscd. Notes 6.80 5/15/38 320,000 346,816 Plains All American Pipeline, Gtd. Notes 5.75 1/15/20 245,000 250,520 Valero Energy, Sr. Unscd. Notes 6.13 2/1/20 130,000 131,777 Real Estate.8% Boston Properties, Sr. Unscd. Notes 5.63 4/15/15 245,000 263,700 Duke Realty, Sr. Unscd. Notes 6.75 3/15/20 45,000 47,301 Duke Realty, Sr. Unscd. Notes 8.25 8/15/19 195,000 222,637 ERP Operating, Sr. Unscd. Notes 5.75 6/15/17 100,000 105,930 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 260,000 273,354 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Real Estate (continued) Healthcare Realty Trust, Sr. Unscd. Notes 5.13 4/1/14 255,000 262,499 Liberty Property, Sr. Unscd. Notes 5.50 12/15/16 135,000 139,370 Mack-Cali Realty, Sr. Unscd. Notes 5.25 1/15/12 100,000 103,810 National Retail Properties, Sr. Unscd. Notes 6.15 12/15/15 50,000 51,571 Regency Centers, Gtd. Notes 5.25 8/1/15 20,000 20,627 Regency Centers, Gtd. Notes 5.88 6/15/17 415,000 432,011 Simon Property Group, Sr. Unscd. Notes 6.75 2/1/40 224,000 237,901 WEA Finance, Gtd. Notes 7.13 4/15/18 295,000 b 327,679 Residential Mortgage Pass-Through Ctfs..1% CS First Boston Mortgage Securities, Ser. 2005-6, Cl. 1A2 0.61 7/25/35 186,898 a Retail.3% Autozone, Sr. Unscd. Notes 5.75 1/15/15 225,000 247,456 CVS Pass-Through Trust, Pass Thru Certificates 8.35 7/10/31 216,955 b 259,819 Home Depot, Sr. Unscd. Notes 5.88 12/16/36 212,000 209,189 Staples, Gtd. Notes 9.75 1/15/14 170,000 208,357 State/Territory General Obligations.7% Chicago Transit Authority, Sales Tax Receipts Revenue (Build America Bonds) 6.20 12/1/40 315,000 330,539 Los Angeles Department of Water and Power, Revenue (Build America Bonds) 5.72 7/1/39 120,000 d 120,097 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) State/Territory General Obligations (continued) Los Angeles Unified School District Build America, Bonds 6.76 7/1/34 215,000 233,974 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Build America Bonds) 6.09 11/15/40 10,000 10,388 Metropolitan Transportation Authority, Revenue (Build America Bonds) 6.55 11/15/31 225,000 240,140 New Jersey Transportation Trust Fund Authority, (Transportation System) (Build America Bonds) 6.56 12/15/40 200,000 220,734 New York City Build America, Bonds 5.99 12/1/36 250,000 264,640 State of California Build America Taxable Various Purpose, Bonds 7.55 4/1/39 255,000 270,267 State of Illinois, Taxable Bonds 4.42 1/1/15 270,000 272,902 Tobacco Settlement Finance Authority of West Virginia, Tobacco Settlement Asset-Backed Bonds 7.47 6/1/47 310,000 247,082 U.S. Government Agencies/ Mortgage-Backed10.6% Federal Home Loan Mortgage Corp.: 3.50%, 9/1/10 17,353 e 17,357 4.50%, 1/1/392/1/40 1,809,440 e 1,849,590 5.00%, 1/1/238/1/39 5,503,858 e 5,782,894 5.50%, 4/1/226/1/39 2,138,225 e 2,288,501 6.00%, 9/1/373/1/38 950,131 e 1,025,889 Federal National Mortgage Association: 4.50%, 2/1/382/1/39 4,116,881 e 4,212,687 5.00%, 8/1/204/1/40 7,626,930 e 8,034,191 5.50%, 9/1/345/1/39 5,732,107 e 6,127,620 6.00%, 5/1/225/1/39 2,237,264 e 2,415,532 8.00%, 3/1/30 144 e 167 Government National Mortgage Association I 5.50%, 4/15/33 134,123 145,085 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Securities6.6% U.S. Treasury Bonds 7.50%, 11/15/24 755,000 1,061,129 U.S. Treasury Notes: 1.38%, 9/15/12 13,020,000 13,160,369 2.38%, 8/31/14 320,000 326,800 2.75%, 2/15/19 610,000 590,223 3.25%, 7/31/16 3,195,000 3,320,055 3.75%, 11/15/18 310,000 324,701 4.25%, 5/15/39 1,161,000 1,165,898 Utilities.9% Appalachian Power, Sr. Unscd. Notes, Ser. O 5.65 8/15/12 225,000 241,906 Consolidated Edison of NY, Sr. Unscd. Debs., Ser. 06-D 5.30 12/1/16 95,000 104,446 Consolidated Edison of NY, Sr. Unscd. Debs., Ser. 07-A 6.30 8/15/37 495,000 543,269 Consumers Energy, First Mortgage Bonds 6.70 9/15/19 200,000 232,280 Duke Energy Carolinas, First Mortgage Bonds 5.25 1/15/18 95,000 103,520 Enel Finance International, Gtd. Notes 5.70 1/15/13 185,000 b 195,955 National Grid, Sr. Unscd. Notes 6.30 8/1/16 223,000 251,514 Nevada Power, Mortgage Notes 6.50 8/1/18 270,000 304,988 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 55,000 60,508 NiSource Finance, Gtd. Notes 6.40 3/15/18 230,000 249,828 Potomac Electric Power, First Mortgage Bonds 6.50 11/15/37 200,000 229,812 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 25,000 27,504 Virginia Electric & Power, Sr. Unscd. Notes 5.40 4/30/18 205,000 221,000 Total Bonds and Notes (cost $90,613,073) 18 Common Stocks68.3% Shares Value ($) Consumer Discretionary8.6% Abercrombie & Fitch, Cl. A 10,490 375,857 Autoliv 28,490 1,353,275 Carnival 48,373 1,752,554 Darden Restaurants 19,890 853,281 DIRECTV, Cl. A 13,010 f 490,347 Home Depot 94,207 3,189,849 Johnson Controls 58,720 1,675,282 Macys 22,890 508,387 Newell Rubbermaid 89,470 1,490,570 News, Cl. A 342,770 4,524,564 NVR 670 f 459,138 Omnicom Group 34,360 1,303,962 Staples 21,380 460,098 Target 47,580 2,594,537 Time Warner 115,903 3,591,834 Toll Brothers 22,890 f 482,292 Wal-Mart Stores 16,720 845,363 Consumer Staples6.2% Clorox 30,700 1,928,574 CVS Caremark 93,341 3,232,399 Dr. Pepper Snapple Group 25,590 968,837 Energizer Holdings 29,420 f 1,653,110 Kraft Foods, Cl. A 32,514 929,900 Nestle, ADR 27,540 1,243,156 PepsiCo 75,975 4,778,068 Philip Morris International 40,825 1,801,199 Unilever, ADR 82,380 c 2,227,555 Energy8.3% Alpha Natural Resources 14,450 f 554,447 Anadarko Petroleum 16,280 851,932 Cameron International 34,380 f 1,244,556 Chevron 25,414 1,877,332 ConocoPhillips 70,510 3,656,649 ENSCO, ADR 24,630 921,162 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Energy (continued) EOG Resources 38,260 4,011,178 Hess 19,532 1,039,102 Newfield Exploration 29,060 f 1,512,864 Occidental Petroleum 82,280 6,788,923 Schlumberger 30,870 1,733,351 Valero Energy 38,670 722,356 Exchange Traded Funds.7% Standard & Poors Depository Receipts S&P rust 20,820 c Financial13.0% American Express 41,240 1,644,239 Ameriprise Financial 23,010 915,568 AON 17,320 683,620 Bank of America 405,010 6,374,857 Capital One Financial 35,620 1,471,106 Citigroup 220,680 f 873,893 Comerica 24,630 938,403 Fidelity National Financial, Cl. A 27,000 389,340 Franklin Resources 8,120 796,491 Genworth Financial, Cl. A 127,980 f 1,995,208 Goldman Sachs Group 13,140 1,895,576 JPMorgan Chase & Co. 169,034 6,690,366 Lincoln National 36,470 964,996 Marsh & McLennan 19,230 419,406 MetLife 67,117 2,717,567 Morgan Stanley 58,220 1,578,344 PNC Financial Services Group 12,850 806,338 Prudential Financial 14,990 865,073 State Street 16,660 635,912 SunTrust Banks 25,970 699,892 TD Ameritrade Holding 39,340 f 697,498 20 Common Stocks (continued) Shares Value ($) Financial (continued) Travelers 9,550 472,439 Wells Fargo & Co. 149,012 4,275,154 XL Capital, Cl. A 21,610 380,552 Health Care9.1% Alexion Pharmaceuticals 17,600 f 880,528 AmerisourceBergen 91,550 2,863,684 Amgen 41,340 f 2,140,585 Amylin Pharmaceuticals 65,910 f 1,088,833 Cardinal Health 13,580 468,374 CIGNA 40,720 1,362,898 Covidien 16,461 697,782 Hospira 15,580 f 811,095 Human Genome Sciences 51,010 c,f 1,263,008 King Pharmaceuticals 61,260 f 531,124 McKesson 7,730 541,100 Mednax 17,950 f 1,015,072 Merck & Co. 127,153 4,283,785 Pfizer 346,137 5,271,667 St. Jude Medical 14,830 f 553,752 Teva Pharmaceutical Industries, ADR 11,640 638,105 Thermo Fisher Scientific 21,150 f 1,101,069 Universal Health Services, Cl. B 18,520 784,878 WellPoint 21,650 f 1,110,645 Industrial8.0% AMR 66,950 f 513,506 Caterpillar 21,810 1,325,176 Cummins 19,640 1,335,127 Dover 51,653 2,318,703 Eaton 6,500 454,675 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) FedEx 10,891 909,290 General Electric 239,510 3,915,989 Honeywell International 12,000 513,240 Navistar International 11,000 f 595,980 Norfolk Southern 57,280 3,234,029 Paccar 11,440 469,040 Parker Hannifin 8,430 518,108 Pitney Bowes 41,910 948,842 Raytheon 36,930 1,935,501 Rockwell Collins 8,050 469,637 Stanley Black and Decker 18,170 1,013,704 Textron 45,540 c 941,312 Tyco International 35,715 1,292,526 Union Pacific 12,253 875,232 United Technologies 7,050 475,029 Information Technology9.4% AOL 37,353 f 770,592 Apple 14,711 f 3,783,081 BMC Software 41,510 f 1,536,285 Cisco Systems 126,138 f 2,921,356 EMC 115,590 f 2,152,286 Google, Cl. A 3,880 f 1,882,498 Hewlett-Packard 54,818 2,522,176 Informatica 42,540 f 1,097,532 International Business Machines 12,370 1,549,466 Microsoft 180,020 4,644,516 Oracle 91,000 2,053,870 QUALCOMM 36,130 1,284,783 22 Common Stocks (continued) Shares Value ($) Information Technology (continued) Research In Motion 17,180 f 1,042,826 Teradata 37,781 f 1,206,725 Materials1.4% Air Products & Chemicals 6,630 457,868 CF Industries Holdings 6,880 471,899 Dow Chemical 43,140 1,160,897 E.I. du Pont de Nemours & Co. 37,250 1,347,333 Freeport-McMoRan Copper & Gold 6,660 466,533 International Paper 18,080 419,998 Telecommunication Services1.4% AT & T 176,684 Utilities2.2% American Electric Power 19,750 631,210 Entergy 20,990 1,575,719 FPL Group 18,600 928,698 PG & E 19,250 798,875 Public Service Enterprise Group 44,960 1,377,125 Questar 26,630 1,194,622 Total Common Stocks (cost $211,193,256) Other Investment.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,386,000) 1,386,000 g The Fund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned2.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $6,420,882) 6,420,882 g Total Investments (cost $309,613,211) 102.1% Liabilities, Less Cash and Receivables (2.1%) Net Assets 100.0% ADRAmerican Depository Receipts a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At May 31, 2010, these securities had a total market value of $10,482,913 or 3.5% of net assets. c Security, or portion thereof, on loan.At May 31, 2010, the total market value of the funds securities on loan is $6,192,978 and the total market value of the collateral held by the fund is $6,420,882. d Purchased on a delayed delivery basis. e On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator.As such, the FHFA will oversee the continuing affairs of these companies. f Non-income producing security. g Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Common Stocks 68.3 Money Market Investment 2.6 U.S. Government & Agencies 17.2 State/Government General Obligations .7 Corporate Bonds 8.3 Foreign/Governmental .5 Asset/Mortgage-Backed 4.5  Based on net assets. See notes to financial statements. 24 STATEMENT OF ASSETS AND LIABILITIES May 31, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $6,192,978)Note 1(b): Unaffiliated issuers 301,806,329 300,358,953 Affiliated issuers 7,806,882 7,806,882 Receivable for investment securities sold 3,000,754 Dividends and interest receivable 1,027,741 Receivable for shares of Beneficial Interest subscribed 462,595 Prepaid expenses 25,900 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 395,958 Cash overdraft due to Custodian 152,058 Liability for securities on loanNote 1(b) 6,420,882 Payable for investment securities purchased 3,470,789 Payable for shares of Beneficial Interest redeemed 351,598 Accrued expenses 198,840 Net Assets ($) Composition of Net Assets ($): Paid-in capital 370,801,920 Accumulated undistributed investment incomenet 1,065,564 Accumulated net realized gain (loss) on investments (68,727,408) Accumulated net unrealized appreciation (depreciation) on investments (1,447,376) Net Assets ($) The Fund 25 STATEMENT OF ASSETS AND LIABILITIES (continued) Net Asset Value Per Share Class A Net Assets ($) 122,935,835 Shares Outstanding 8,213,478 Net Asset Value Per Share ($) Class B Net Assets ($) 60,437,537 Shares Outstanding 4,070,468 Net Asset Value Per Share ($) Class C Net Assets ($) 47,229,390 Shares Outstanding 3,163,091 Net Asset Value Per Share ($) Class J Net Assets ($) 23,081,164 Shares Outstanding 1,541,666 Net Asset Value Per Share ($) Class I Net Assets ($) 3,160,054 Shares Outstanding 210,988 Net Asset Value Per Share ($) Class Z Net Assets ($) 44,848,720 Shares Outstanding 3,009,447 Net Asset Value Per Share ($) See notes to financial statements. 26 STATEMENT OF OPERATIONS Six Months Ended May 31, 2010 (Unaudited) Investment Income ($): Income: Interest 2,174,563 Cash dividends (net of $6,476 foreign taxes withheld at source): Unaffiliated issuers 1,689,810 Affiliated issuers 1,576 Income from securities lendingNote 1(b) 1,569 Total Income Expenses: Management feeNote 3(a) 1,268,620 Shareholder servicing costsNote 3(c) 637,787 Distribution feesNote 3(b) 469,062 Professional fees 45,033 Custodian feesNote 3(c) 41,523 Prospectus and shareholders reports 27,763 Registration fees 20,790 Trustees fees and expensesNote 3(d) 9,561 Loan commitment feesNote 2 5,452 Miscellaneous 35,267 Total Expenses Lessreduction in expenses due to undertakingNote 3(a) (298,964) Lessreduction in fees due to earnings creditsNote 1(b) (1,065) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 11,542,863 Net unrealized appreciation (depreciation) on investments (7,601,650) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 27 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2010 Year Ended (Unaudited) November 30, 2009 a Operations ($): Investment incomenet 1,606,689 4,819,901 Net realized gain (loss) on investments 11,542,863 (32,124,527) Net unrealized appreciation (depreciation) on investments (7,601,650) 89,739,117 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (1,933,037) (2,187,886) Class B Shares (812,208) (1,608,902) Class C Shares (486,398) (899,829) Class J Shares (419,235) (935,416) Class I Shares (38,535) (9,419) Class T Shares  (21,466) Class Z Shares (811,855) (1,488,886) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 21,091,825 8,909,143 Class B Shares 93,102 401,373 Class C Shares 932,159 1,593,852 Class J Shares 502,494 1,310,842 Class I Shares 1,409,928 363,223 Class T Shares  68,864 Class Z Shares 1,090,990 1,727,033 Net assets received in connection with reorganizationNote 1  50,352,911 28 Six Months Ended May 31, 2010 Year Ended (Unaudited) November 30, 2009 a Beneficial Interest Transactions ($) (continued): Dividends reinvested: Class A Shares 1,768,600 2,058,923 Class B Shares 749,750 1,484,399 Class C Shares 399,359 747,018 Class J Shares 405,493 884,898 Class I Shares 34,206 9,388 Class T Shares  16,832 Class Z Shares 786,174 1,445,592 Cost of shares redeemed: Class A Shares (14,995,190) (30,230,746) Class B Shares (24,382,384) (16,513,654) Class C Shares (4,517,752) (9,972,776) Class J Shares (3,727,441) (7,880,750) Class I Shares (387,942) (399,446) Class T Shares  (946,369) Class Z Shares (4,647,620) (8,289,202) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 324,040,315 271,616,280 End of Period Undistributed investment incomenet 1,065,564 3,960,143 The Fund 29 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended May 31, 2010 Year Ended (Unaudited) November 30, 2009 a Capital Share Transactions: Class A b,c Shares sold 1,361,785 687,943 Shares issued in connection with reorganizationNote 1  3,334,487 Shares issued for dividends reinvested 118,937 166,310 Shares redeemed (982,558) (2,365,065) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold 6,179 28,285 Shares issued in connection with reorganizationNote 1  191,471 Shares issued for dividends reinvested 50,693 120,204 Shares redeemed (1,591,028) (1,305,262) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 61,871 117,168 Shares issued in connection with reorganizationNote 1  391,069 Shares issued for dividends reinvested 26,839 60,191 Shares redeemed (298,288) (768,887) Net Increase (Decrease) in Shares Outstanding Class J Shares sold 32,815 103,149 Shares issued for dividends reinvested 27,288 71,420 Shares redeemed (245,953) (617,798) Net Increase (Decrease) in Shares Outstanding 30 Six Months Ended May 31, 2010 Year Ended (Unaudited) November 30, 2009 a Class I Shares sold 91,820 26,494 Shares issued in connection with reorganizationNote 1  123,934 Shares issued for dividends reinvested 2,302 760 Shares redeemed (25,275) (31,052) Net Increase (Decrease) in Shares Outstanding Class T c Shares sold  5,469 Shares issued in connection with reorganizationNote 1  7,023 Shares issued for dividends reinvested  1,356 Shares redeemed  (81,189) Net Increase (Decrease) in Shares Outstanding  Class Z Shares sold 71,843 136,555 Shares issued for dividends reinvested 53,120 117,124 Shares redeemed (305,257) (656,137) Net Increase (Decrease) in Shares Outstanding a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b During the period ended May 31, 2010, 809,172 Class B shares representing $12,445,740 were automatically converted to 803,559 Class A shares and during the period ended November 30, 2009, 143,541 Class B shares representing $1,794,416 were automatically converted to 142,492 Class A shares. c On the close of business on February 4, 2009, 74,880 Class T shares representing $869,506 were converted to 74,957 Class A shares. See notes to financial statements The Fund 31 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended May 31, 2010 Year Ended November 30, Class A Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 14.96 12.47 21.28 20.38 19.15 19.30 Investment Operations: Investment incomenet a .10 .25 .34 .33 .28 .28 Net realized and unrealized gain (loss) on investments .17 2.62 (5.62) .89 1.40 (.12) Total from Investment Operations .27 2.87 (5.28) 1.22 1.68 .16 Distributions: Dividends from investment incomenet (.26) (.38) (.39) (.32) (.29) (.19) Dividends from net realized gain on investments   (3.14)  (.16) (.12) Total Distributions (.26) (.38) (3.53) (.32) (.45) (.31) Net asset value, end of period 14.97 14.96 12.47 21.28 20.38 19.15 Total Return (%) b 1.78 c 23.77 (29.77) 6.08 8.96 .77 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.40 d 1.45 1.29 1.23 1.21 1.21 Ratio of net expenses to average net assets 1.14 d 1.12 1.18 1.16 1.21 e 1.21 e Ratio of net investment income to average net assets 1.31 d 1.89 2.04 1.57 1.44 1.43 Portfolio Turnover Rate 49.32 c 134.74 138.66 168.94 f 33.30 39.39 Net Assets, end of period ($ x 1,000) 122,936 115,445 73,441 151,796 215,342 274,871 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. f The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended November 30, 2007 was 162.34%. See notes to financial statements. 32 Six Months Ended May 31, 2010 Year Ended November 30, Class B Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 14.79 12.31 21.04 20.14 18.94 19.17 Investment Operations: Investment incomenet a .04 .15 .21 .17 .12 .12 Net realized and unrealized gain (loss) on investments .17 2.58 (5.57) .89 1.40 (.11) Total from Investment Operations .21 2.73 (5.36) 1.06 1.52 .01 Distributions: Dividends from investment incomenet (.15) (.25) (.23) (.16) (.16) (.12) Dividends from net realized gain on investments   (3.14)  (.16) (.12) Total Distributions (.15) (.25) (3.37) (.16) (.32) (.24) Net asset value, end of period 14.85 14.79 12.31 21.04 20.14 18.94 Total Return (%) b 1.40 c 22.58 (30.31) 5.30 8.11 (.02) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.13 d 2.20 2.05 2.02 2.01 2.00 Ratio of net expenses to average net assets 1.88 d 1.89 1.95 1.94 2.01 e 2.00 e Ratio of net investment income to average net assets .55 d 1.16 1.28 .81 .65 .64 Portfolio Turnover Rate 49.32 c 134.74 138.66 168.94 f 33.30 39.39 Net Assets, end of period ($ x 1,000) 60,438 82,906 80,893 147,807 169,513 186,377 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. f The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended November 30, 2007 was 162.34%. See notes to financial statements. The Fund 33 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2010 Year Ended November 30, Class C Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 14.88 12.38 21.10 20.19 18.98 19.19 Investment Operations: Investment incomenet a .04 .15 .22 .17 .13 .13 Net realized and unrealized gain (loss) on investments .16 2.61 (5.59) .89 1.40 (.11) Total from Investment Operations .20 2.76 (5.37) 1.06 1.53 .02 Distributions: Dividends from investment incomenet (.15) (.26) (.21) (.15) (.16) (.11) Dividends from net realized gain on investments   (3.14)  (.16) (.12) Total Distributions (.15) (.26) (3.35) (.15) (.32) (.23) Net asset value, end of period 14.93 14.88 12.38 21.10 20.19 18.98 Total Return (%) b 1.33 c 22.68 (30.22) 5.29 8.14 .06 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.07 d 2.12 2.01 1.97 1.95 1.94 Ratio of net expenses to average net assets 1.89 d 1.88 1.90 1.90 1.95 e 1.94 e Ratio of net investment income to average net assets .55 d 1.16 1.32 .84 .70 .70 Portfolio Turnover Rate 49.32 c 134.74 138.66 168.94 f 33.30 39.39 Net Assets, end of period ($ x 1,000) 47,229 50,170 44,224 85,801 119,851 157,982 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. f The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended November 30, 2007 was 162.34%. See notes to financial statements. 34 Six Months Ended May 31, 2010 Year Ended November 30, Class J Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 14.97 12.52 21.38 20.47 19.22 19.35 Investment Operations: Investment incomenet a .10 .26 .40 .36 .33 .31 Net realized and unrealized gain (loss) on investments .16 2.63 (5.65) .93 1.41 (.11) Total from Investment Operations .26 2.89 (5.25) 1.29 1.74 .20 Distributions: Dividends from investment incomenet (.26) (.44) (.47) (.38) (.33) (.21) Dividends from net realized gain on investments   (3.14)  (.16) (.12) Total Distributions (.26) (.44) (3.61) (.38) (.49) (.33) Net asset value, end of period 14.97 14.97 12.52 21.38 20.47 19.22 Total Return (%) 1.77 b 23.81 (29.53) 6.41 9.25 .97 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.05 c 1.06 .99 .91 .96 1.02 Ratio of net expenses to average net assets 1.05 c,d 1.05 .88 .87 .96 d 1.01 Ratio of net investment income to average net assets 1.39 c 1.99 2.34 1.77 1.69 1.62 Portfolio Turnover Rate 49.32 b 134.74 138.66 168.94 e 33.30 39.39 Net Assets, end of period ($ x 1,000) 23,081 25,858 27,178 54,149 174,820 204,901 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. e The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended November 30, 2007 was 162.34%. See notes to financial statements. The Fund 35 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2010 Year Ended November 30, Class I Shares (Unaudited) 2009 2008 2007 a 2006 2005 Per Share Data ($): Net asset value, beginning of period 14.97 12.47 21.28 20.39 19.17 19.31 Investment Operations: Investment incomenet b .11 .36 .37 .36 .31 .32 Net realized and unrealized gain (loss) on investments .17 2.56 (5.61) .89 1.40 (.13) Total from Investment Operations .28 2.92 (5.24) 1.25 1.71 .19 Distributions: Dividends from investment incomenet (.27) (.42) (.43) (.36) (.33) (.21) Dividends from net realized gain on investments   (3.14)  (.16) (.12) Total Distributions (.27) (.42) (3.57) (.36) (.49) (.33) Net asset value, end of period 14.98 14.97 12.47 21.28 20.39 19.17 Total Return (%) 1.90 c 24.15 (29.57) 6.23 9.12 .95 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.10 d 1.20 1.07 1.12 1.07 1.00 Ratio of net expenses to average net assets .88 d .85 .96 1.04 1.07 e 1.00 e Ratio of net investment income to average net assets 1.55 d 2.63 2.25 1.72 1.59 1.64 Portfolio Turnover Rate 49.32 c 134.74 138.66 168.94 f 33.30 39.39 Net Assets, end of period ($ x 1,000) 3,160 2,128 274 711 741 755 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. f The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended November 30, 2007 was 162.34%. See notes to financial statements. 36 Six Months Ended May 31, 2010 Year Ended November 30, Class Z Shares (Unaudited) 2009 2008 2007 2006 2005 a Per Share Data ($): Net asset value, beginning of period 14.90 12.46 21.30 20.39 19.16 19.60 Investment Operations: Investment incomenet b .10 .24 .37 .38 .30 .29 Net realized and unrealized gain (loss) on investments .16 2.62 (5.61) .89 1.41 (.40) Total from Investment Operations .26 2.86 (5.24) 1.27 1.71 (.11) Distributions: Dividends from investment incomenet (.26) (.42) (.46) (.36) (.32) (.21) Dividends from net realized gain on investments   (3.14)  (.16) (.12) Total Distributions (.26) (.42) (3.60) (.36) (.48) (.33) Net asset value, end of period 14.90 14.90 12.46 21.30 20.39 19.16 Total Return (%) 1.74 c 23.63 (29.61) 6.31 9.11 (.59) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.15 d 1.18 1.09 1.12 1.15 1.15 c Ratio of net expenses to average net assets 1.15 d,e 1.16 .98 .93 1.07 1.02 c Ratio of net investment income to average net assets 1.29 d 1.88 2.24 1.83 1.58 1.51 c Portfolio Turnover Rate 49.32 c 134.74 138.66 168.94 f 33.30 39.39 Net Assets, end of period ($ x 1,000) 44,849 47,532 44,768 76,939 85,923 100,250 a From December 18, 2004 (commencement of operations) to November 30, 2005. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. f The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended November 30, 2007 was 162.34%. See notes to financial statements. The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Balanced Opportunity Fund (the fund) is the sole series of Dreyfus Manager Funds II (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as a separate diversified open-end management investment company. The funds investment objective is to seek a high total return through a combination of capital appreciation and current income. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. As of the close of business on January 8, 2009, pursuant to an Agreement and Plan of Reorganization previously approved by the funds Board of Trustees, all of the assets, subject to liabilities, of Dreyfus Balanced Fund (Dreyfus Balanced) were transferred to the fund in exchange for corresponding class of shares of Beneficial Interest of the fund of equal value. Shareholders of Class A, Class B, Class C, Class I and Class T shares of Dreyfus Balanced received Class A, Class B, Class C, Class I and Class T shares of the fund, respectively, in each case in an amount equal to the aggregate net asset value of their investment in Dreyfus Balanced at the time of the exchange.The net asset value of the funds shares on the close of business January 8, 2009, after the reorganization was $12.44 for Class A, $12.40 for Class B, $12.46 for Class C, $12.40 for Class I and $12.46 for Class T shares, and a total of 3,334,487 Class A shares, 191,471 Class B shares, 391,069 Class C shares, 123,934 Class I shares and 7,023 Class T shares, representing net assets of $50,352,911 (including $11,965,047 net unrealized depreciation on investments) were issued to shareholders of Dreyfus Balanced in the exchange.The exchange was a tax-free event to the Dreyfus Balanced shareholders. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class C, Class I, Class J and Class Z shares. Class A 38 shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class I, Class J and Class Z shares are sold at net asset value per share. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no distribution or shareholder services fees. Class I shares are offered without a front-end sales charge or CDSC. Class J and Class Z shares are closed to new investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative 40 of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other debt securities are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers;and general market conditions.Restricted securities,as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board ofTrustees,or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed  3,544,329  Commercial Mortgage-Backed  9,732,988  Corporate Bonds   25,121,057  Equity Securities Domestic  196,418,419   Equity Securities Foreign+ 7,426,079   Foreign Government  1,604,501  Municipal Bonds  2,210,763  Mutual Funds/ Exchange Traded Funds 10,083,965   Residential Mortgage-Backed  175,046  U.S. Government Agencies/ Mortgage-Backed  31,899,513  U.S. Treasury  19,949,175   See Statement of Investments for industry classification. 42 In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. ASU 2010-06 will require reporting entities to make new disclosures about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases, sales, issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement withThe Bank of NewYork Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral The Fund 43 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction.Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended May 31, 2010,The Bank of New York Mellon earned $672 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ending May 31, 2010 were as follows: Affiliated Investment Value Value Net Company 11/30/2009 ($) Purchases ($) Sales ($) 5/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 656,000 41,342,000 40,612,000 1,386,000 .5 Dreyfus Institutional Cash Advantage Plus Fund  43,292,047 36,871,165 6,420,882 2.1 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that 44 net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended November 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $77,055,604 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to November 30, 2009. If not applied, $2,764,375 of the carryover expires in fiscal 2010, $5,034,522 expires in fiscal 2015, $25,356,910 expires in fiscal 2016 and $43,899,797 expires in fiscal 2017. Based on certain provisions in the Code, some of these losses acquired from the funds merger with Dreyfus Balanced are subject to an annual limitation. The tax character of distributions paid to shareholders during the fiscal year ended November 30, 2009 was as follows: ordinary income $7,151,804. The tax character of current year distributions will be determined at the end of the current fiscal year. The Fund 45 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended May 31, 2010, the fund did not borrow under the Facilities. NOTE 3Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement (Agreement) with the Manager, the management fee is computed at the annual rate of .80% of the value of the funds average daily net assets and is payable monthly. The Manager has contractually agreed from April 1, 2010 through April 1, 2011 to waive receipt of its fees and/or assume the expenses of the funds Class A, B, C and I shares, so that the net operating expenses of the funds Class A, B, C and I shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.18%, 1.93%, 1.93% and .92%, respectively, of such class average daily net assets. The Manager had contractually agreed from December 1, 2009 through March 31, 2010 to waive receipt of its fees and/or assume the expenses of the funds Class A, B, C and I shares, so that the net operating expenses of the funds Class A, B, C and I shares exclusive of certain expenses as described above did not exceed 1.11%, 1.86%, 1.86% and .85%, respectively, of such class average daily net assets.The reduction in expenses, pursuant to the undertaking, amounted to $298,964 during the period ended May 31, 2010. 46 During the period ended May 31, 2010, the Distributor retained $13,148 from commissions earned on sales of the funds Class A shares and $43,630 and $515 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets of Class B and Class C shares. During the period ended May 31, 2010, Class B and Class C shares were charged $283,622 and $185,440, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended May 31, 2010, Class A, Class B and Class C shares were charged $148,099, $94,541 and $61,813, respectively, pursuant to the Shareholder Services Plan. Under the Shareholder Services Plan with respect to Class Z (Class Z Shareholder Services Plan), Class Z shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of Class Z shares average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class Z The Fund 47 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended May 31, 2010, Class Z shares did not incur charges pursuant to the Class Z Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended May 31, 2010, the fund was charged $126,905 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended May 31, 2010, the fund was charged $17,636 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $1,065. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended May 31, 2010, the fund was charged $41,523 pursuant to the custody agreement. During the period ended May 31, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $209,533, Rule 12b-1 distribution plan fees $70,731, shareholder services plan fees $50,164, custodian fees $37,745, chief compliance officer fees $3,656 and transfer agency per account fees $64,458, which are offset against an expense reimbursement currently in effect in the amount of $40,329. 48 (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, during the period ended May 31, 2010, amounted to $154,736,892 and $181,420,581, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended May 31, 2010. These disclosures did not impact the notes to the financial statements. At May 31, 2010, accumulated net unrealized depreciation on investments was $1,447,376, consisting of $16,620,134 gross unrealized appreciation and $18,067,510 gross unrealized depreciation. At May 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 49 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board of Directors held on March 2, 2010, the Board unanimously approved the continuation of the funds Management Agreement with Dreyfus for a one-year term ending March 30, 2011. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In approving the continuance of the Management Agreement, the Board considered all factors that they believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Board members also considered Dreyfus research and portfolio management capabilities and Dreyfus oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure.The Board also considered Dreyfus brokerage policies and practices, the standards applied in seeking best execution and Dreyfus policies and practices regarding soft dollars. 50 Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of retail, front-end load, mixed-asset target allocation growth funds (the Performance Group) and to a larger universe of funds consisting of all retail and institutional mixed-asset target allocation growth funds (the Performance Universe) selected and provided by Lipper,Inc.,an independent provider of investment data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe (discussed below).The Board members discussed the results of the comparisons and noted the funds average annual total return ranked in the second quartile of the Performance Group for the one- and two-year periods ended December 31, 2009, and the third and second quartiles of the Performance Universe for the one- and two-year periods, respectively, ended December 31, 2009. The Board also noted that the funds total return exceeded the funds benchmark index for the calendar year 2009. The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The funds contractual management fees were higher than the Expense Group median, but the actual management fees and expense ratios were lower than the Expense Group and Expense Universe medians. In light of the funds performance, management agreed to waive receipt of its fees and/or assume the expenses of the fund until March 31, 2011, so that the net operating expenses of the funds Class A, B, C, and I shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.18%, 1.93%, 1.93% and .92%, respectively. The Fund 51 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus or its affiliates by mutual funds and/or separate accounts managed by Dreyfus with similar investment objectives, policies and strategies as the fund (the Similar Accounts), and explained the nature of the Similar Accounts and the differences, from Dreyfus perspective, as applicable, in providing services to the Similar Accounts as compared to the fund. Dreyfus representatives also reviewed the costs associated with distribution through intermediaries.The Board analyzed differences in fees paid to Dreyfus and discussed the relationship of the advisory fees paid in light of the services provided. The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fees.The Board acknowledged that differences in fees paid by the Similar Accounts seemed to be consistent with the services provided. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex.The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable.The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund.The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund investors. The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relation- 52 ship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. It also was noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the ser- vices provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the funds overall relative performance. The Board concluded that the fee paid by the fund to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the manage- ment of the fund had been adequately considered by Dreyfus in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the funds Management Agreement was in the best interests of the fund and its shareholders. The Fund 53 For More Information Telephone Call your financial representative or 1-800-554-4611 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. 3 Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Manager Funds II By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: July 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: July 23, 2010 By: /s/ James Windels James Windels, Treasurer Date: July 23, 2010 5 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) 6
